

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  IT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
EMPOWERED PRODUCTS, INC.
 
SENIOR SECURED PROMISSORY NOTE


$500,000.00
Las Vegas, Nevada

Dated as of May 31, 2011


Empowered Products, Inc., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to New Kaiser Limited, or its registered
assigns (the “Holder”), the sum of Five Hundred Thousand Dollars ($500,000.00)
on the terms and conditions set forth in this Senior Secured Promissory Note
(the “Note”).  Payment for all amounts due hereunder shall be made by mail to
the registered address of Holder specified on the signature page of this
Note.  The performance of the obligations of the Company hereunder is secured in
accordance with the terms of a Security Agreement of even date herewith and all
other present and future security agreements between the Company and Holder.
 
The following is a statement of the rights of Holder of this Note and the
conditions to which this Note is subject, and to which Holder hereof, by the
acceptance of this Note, agrees:
 
1.           Due Date.  The principal hereof and any unpaid accrued interest
hereon, as set forth below, shall be due and payable (the “Due Date”) on the
earliest to occur of:  (i) July 31, 2011; (ii) within three (3) business days
after the closing of a reverse merger transaction with On Time Filings, Inc., a
Nevada corporation (the “Merger”) pursuant to a merger agreement by and between
the Company and On Time Filings, Inc. (the “Merger Agreement”); (iii) thirty
days following the termination of the duly executed Merger Agreement pursuant to
the terms of the Merger Agreement; and (iv) when declared due and payable by
Holder upon the occurrence of an Event of Default (as defined below).
 
2.           Interest.  The Company shall pay interest at the rate of the lower
of (i) 10 percent per annum; or (ii) the maximum allowable rate under applicable
laws (such rate, the “Interest Rate”) on the principal of this Note outstanding
during the period beginning on the date of this Note and ending on the date that
the principal amount of this Note is repaid in full.  Interest shall be
calculated on the basis of a 360-day year for the actual number of days
elapsed.  Interest accruing on this Note shall be due and payable at the Due
Date.  The Company shall pay the interest due on this Note by delivering to
Holder cash.  All payments hereunder are to be applied first to reasonable costs
and fees referred to herein, second to the payment of accrued interest, and the
remaining balance to the payment of principal.
 
3.           Events of Default.  If any of the following events specified in
this Section 3 shall occur (herein individually referred to as an “Event of
Default”), Holder may, so long as such condition exists, declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company:


 Empowered Products, Inc. Senior Secured Promissory Note
May 31, 2011

 
 
1

--------------------------------------------------------------------------------

 
 
(a)           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable which is not cured within ten (10) days
following the Holder’s delivery of written notice thereof;
 
(b)           A material breach of any representation, warranty, or covenant
under this Note, which failure or default is not cured within ten (10) days
after the Holder has given the Company written notice thereof;
 
(c)           The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the Federal Bankruptcy Act, or
any other applicable Federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action;
 
(d)           If, within sixty (60) calendar days after the commencement of an
action against the Company, without the consent or acquiescence of the Company
(and service of process in connection therewith on the Company) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) calendar days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;
 
(e)           If a judgment or judgments or order for the payment of money in
excess of $50,000 in the aggregate shall be rendered against the Company and the
same shall not, within thirty (30) days after the entry thereof, have been
discharged or execution thereof stayed or bonded pending appeal (even if not
fully covered by insurance) or unless such judgment is fully covered by
collectible insurance and such insurer has within such period acknowledged such
coverage in writing; or
 
(f)           Any material breach of the Security Agreement between the parties
of even date herewith which is not cured within fifteen (15) days following the
Holder’s delivery of written notice thereof.
 
4.           Holder’s Rights Upon Event of Default.  Upon the occurrence and
continuance of any Event of Default, Holder in its sole and absolute discretion
shall have the right to:

                            (i)           declare all unpaid interest and
principal immediately due and payable and exercise all other legal rights in
connection therewith, without presentment, demand, or protest, all of which are
hereby expressly waived; or
 
Empowered Products, Inc. Senior Secured Promissory Note
May 31, 2011

 
 
2

--------------------------------------------------------------------------------

 
 
                           (ii)           in case any one or more Events of
Default shall occur and be continuing and acceleration of the Note or any other
indebtedness of the Company to Holder shall have occurred, Holder may, among
other things, proceed to protect and enforce its rights by an action at law,
suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein, or for an injunction against a
violation of any of the terms hereof or thereof or in and of the exercise of any
power granted hereby or thereby or by law. No right conferred upon Holder hereby
shall be exclusive of any other right referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.
 
5.           Prepayment.  The Company may not (without prior written approval of
Holder) at any time prepay in whole or in part, the principal sum, plus accrued
interest to date of such prepayment, of this Note.
 
            6.           Information Rights.  So long as the Note is
outstanding, the Company shall deliver to Holder a copy of the unaudited annual
and quarterly financial statements for the Company, as well as a certification
from the Company’s chief financial officer or chief executive officer attesting
to the fact that such statements are materially true and accurate, no later than
ninety (90) calendar days after the end of any year end after the date of this
Note and sixty (60) calendar days after the end of quarter after the date of
this Note, respectively, and in the same time frame, make its management
available to Holder for a discussion of the Company’s financial results and
performance.
 
7.           Representations and Warranties.  The Company hereby represents and
warrants:
 
(a)           Due Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  The Company is in no violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of this Note or the Security Agreement (the
“Transaction Documents”), (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and to the Company’s knowledge no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
Empowered Products, Inc. Senior Secured Promissory Note
May 31, 2011

 
 
3

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Note and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except where such violation would not
reasonably be expected to have a Material Adverse Effect.
 
(d)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”), which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company, nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
(e)           Merger.  The Company will enter into a definitive Merger Agreement
for the Merger within thirty (30) calendar days of the date of this Note.
 
9.           Holder Representation.  Holder confirms that it has been given
sufficient access to information regarding the Company and in connection with
its decision to receive the Note, including the opportunity to ask questions of,
and receive answers from, persons acting on behalf of Company and concerning
Company’s financial affairs, prospects and condition.
 
10.         Successors and Assigns; Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder, which consent may not be unreasonably withheld,
delayed, or denied.
 
11.         Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Holder.
 
12.         Waiver of Notice.  The Company expressly waives presentment for
payment, protest and demand, notice of protest, demand and dishonor and
expressly agrees that this Note may be extended from time to time without in any
way affecting the liability of the Company.  No delay or omission on the part of
Holder in exercising any right hereunder shall operate as a waiver of such right
or of any other right under this Note.  The obligations of the Company under
this Note shall not be subject to reduction, limitation, impairment,
termination, defense, set-off, counterclaim or recoupment for any reason.
 
Empowered Products, Inc. Senior Secured Promissory Note
May 31, 2011

 
 
4

--------------------------------------------------------------------------------

 

               13.          Notices.  Any notice, request or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by nationally recognized
courier service or mailed by registered or certified mail, postage prepaid, to
the respective addresses of the parties as set forth on the signature page
hereof or if sent by facsimile to the respective facsimile numbers of the
parties set forth on the signature page hereof.  Any party hereto may by notice
so given change its address for future notice hereunder.  Notice shall
conclusively be deemed to have been given and received when personally delivered
or 3 business days after deposited in the mail or one business day after sent by
courier or upon confirmation of facsimile delivery in the manner set forth
above.
 
14.         No Stockholder Rights.  Nothing contained in this Note shall be
construed as conferring upon Holder or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company; and no dividends or
interest shall be payable or accrued in respect of this Note or the interest
represented hereby.
 
15.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.
 
16.         Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except as otherwise indicated, all references herein to Sections refer to
Sections hereof.
 
17.         Usury.  In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
18.         Attorney’s and Collection Fees.  Should the indebtedness evidenced
by this Note or any part hereof be collected at law or in equity or in any
bankruptcy, receivership or other court proceedings, or this Note be placed in
the hand of attorneys for collection, the Company agrees to pay, in addition to
principal and interest due and payable hereon, all costs of collection,
including reasonable attorneys’ fees and expenses, incurred by Holder in
collecting or enforcing this Note.
 
Empowered Products, Inc. Senior Secured Promissory Note
May 31, 2011

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.



 
EMPOWERED PRODUCTS, INC.
 
  a Nevada corporation
      By /s/ Scott Fraser  
Name:
Scott Fraser
 
Its:
President

 

 
Address:
   
 
   
 
   
 
   



For an on Behalf of NEW KAISER LIMITED


By Director
Yeliang Limited


/s/ [illegible signature]


Empowered Products, Inc. Senior Secured Promissory Note
May 31, 2011

 
 
6

--------------------------------------------------------------------------------

 
 